                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION

UNITED STATES OF AMERICA

VS.                                                    CASE NO: 6:15-cr-75-Orl-31GJK

JASON JERRY COCKRELL


                                          ORDER
       This cause comes before the Court on Defendant's Motion to Quash Warrant and Dismiss

Violation of Probation Charges (Doc. 14) filed October 18, 2019.

       On November 8, 2019, the United States Magistrate Judge issued a report (Doc. 20)

recommending that the motion be denied. No objections have been filed. Therefore, it is

       ORDERED as follows:

       1.      The Report and Recommendation is CONFIRMED and ADOPTED as part of

               this Order.

       2.      Defendant's Motion Quash Warrant and Dismiss Violation of Probation Charges

               (Doc. 14) is DENIED.


       DONE and ORDERED in Orlando, Florida on December 2, 2019.




Copies furnished to:

United States Marshal
United States Attorney
United States Probation Office
United States Pretrial Services Office
Counsel for Defendant
